UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 04-2049



CHARLES W. ANDERSON,

                                                   Plaintiff - Appellant,

          versus


DONALD D. EVANS;       UNITED   STATES   PATENT    &
TRADEMARK OFFICE,

                                                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-04-211-A)


Submitted:   December 3, 2004              Decided:    December 23, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles W. Anderson, Appellant Pro Se. Dennis Carl Barghaan, Jr.,
Assistant United States Attorney, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles   W.   Anderson   appeals   district   court    orders

granting the Appellees’ motion to dismiss the constitutional claims

and the retaliation claim and the motion for summary judgment with

respect to Anderson’s Title VII and ADEA claims and denying his

motion for reconsideration under Rule 59(e) of the Federal Rules of

Civil Procedure.    We have reviewed the record and the district

court’s findings and affirm for the reasons stated by the district

court. See Anderson v. Evans, No. CA-04-211-A (E.D. Va. filed June

18, 2004 & entered June 22, 2004 & June 29, 2004).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                - 2 -